At a Superiour Court of Judicature Court of Assiz, and General Goal Deliverys held at Newport in the Colony of Rhode Island etc. the 22nd day of March, 1733
Present
The Honble Wm Wanton, Esqr Govr John Gardner, Esqr Ass4
The Honble John Wanton,' Esqr D Govr Wm Anthony, Esqr Ass4
Sam1 Vernon, Esqr Ass4
John Brayton of Swansey etc. Marriner by William Bollan his Attorny moved for a Prohibition to stay the Proceedings in the Court of Vice Admiralty against him at the Suit of Job Almy of Newport etc. Merch4 And in as much, as the Case has been already discussed and heard in the sa Court of Vice Admiralty, Issue joyned by the said Brayton’s Attorny and an Interlocutory Decree passed thereon This Court do not see Cause to grant any Prohibition.